challenged classification is rationally related to a legitimate government
interest); see also Graziano v. Pataki, 689 F.3d 110, 117 (2d Cir. 2012)
(recognizing that prisoners, whether in the aggregate or specified by
offense, are not a suspect class and rational basis test will apply) (citation
omitted); Glauner v. Miller, 184 F.3d 1053, 1054 (9th Cir. 1999)
(recognizing that prisoners are not a suspect class and applying rational
basis test). 2 Appellant's separation-of-powers challenge to this statutory
provision was patently without merit and based upon a misunderstanding
of the separation-of-powers doctrine. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 3




                                    Gibbons


                                                     )fA             J.
                                    Douglas


                                              E;„Ik_, J.
                                    Saitta


      2 Remarkably, and contrary to appellant's implicit argument,
appellant was not similarly situated to offenders who committed less
serious offenses.

      3 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                      2
                    cc: Hon. Adriana Escobar, District Judge
                         Ricky James Ngaue
                         Attorney General/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


                I   4-   r   'InIC:°74TAI:RMSZEMW